Title: From George Washington to the District of Columbia Commissioners, 28 September 1798
From: Washington, George
To: Commissioners for the District of Columbia



Gentlemen,
Mount Vernon 28th Sepr 1798

Your favour of yesterday’s date is received. and enclosed are checks on the Bank of Alexandria for $428.40 amount of payment for the lot had of Mr D. Carroll, which you will please to deliver when the Conveyance is received; and $178.57 being the third of $535.70 to be paid for lot No. 16 in square 634 purchased from you.
I feel very much obliged by the trouble you have taken in this business; and you will add considerably to the obligation, by examining Mr Blagdins estimate accurately, to prevent any imposition upon me: your knowledge of prices, and perfect acquaintance in matters of this kind, will enable you to form a correct judgment of the componant parts, as well as the aggregate amount of the proposed buildings, whereas my unacquaintedness in the present
 
  

price of materials—Work men’s wages—&ca—&ca might subject me (if the Undertaker was so disposed) to great imposition. I am willing to pay the full value—according to the Plan, and will sign any agreement you shall approve; relying infinitely more on your judgment in this business, than on any skill I have in it.
There is a matter I often intended to mention to the Commissioners of the City, but have always forgot to do it, when I was at their Board. Eventually it may be interesting to me, and I shall therefore do it now, as it has again occurred.
When I purchased lots No. 5, 12, 13, and 14, in square 667 (at public sale), it was declared at the time, and I have the Surveyors sketch (without any signature however) shewing it, that they were (that is No. 12, 13, & 14) water lots. There is a street between them and the Eastern branch; and if any, not more than a slipe of the bank between the Street and the water. On the strength of this declaration I purchased, & paid pretty smartly for the lots; but in the evidence (received from the former Commissioners) of this purchase, nothing therein contained gives assurance of this fact—and hereafter it may become a disputable point, very much to my injury.
I have troubled you with this statement, accompanied with the Surveyors sketch (to be returned) that you may be enabled to point out the measures necessary to be taken, for my surety, in this case. Indeed, it appears to me that my title to all the lots I have purchased from the Public is incomplete; having no more than certificates thereof; when, on my part the conditions have been fully complied with. With very great esteem and regard I am—Gentlemen Your Most Obedt & very Hble Servt

Go: Washington

